

STOCK PLEDGE AGREEMENT
 
1. Identification.


This Stock Pledge Agreement (the "Agreement"), dated as of March ___, 2007, is
entered into by and between Inrob Tech Ltd., a Nevada corporation (“Debtor”),
and Barbara R. Mittman, as collateral agent acting in the manner and to the
extent described in the Collateral Agent Agreement defined below (the
"Collateral Agent"), for the benefit of the parties identified on Schedule A
hereto (collectively, the "Lenders").


2. Recitals.


2.1 The Lenders have made, are making and will be making loans to Debtor (the
"Loans"). It is beneficial to Debtor that the Loans were made, are being made
and will be made.


2.2 The Loans are evidenced by one or more convertible promissory notes (each a
“Convertible Note”) issued by Debtor on or about the date of this Agreement, and
after the date of this Agreement pursuant to one or more subscription agreements
(each a “Subscription Agreement”) to which Debtor and Lenders are parties. The
Notes are further identified on Schedule A hereto and were and will be executed
by Debtor as “Borrower” or “Debtor” for the benefit of each Lender as the
“Holder” or “Lender” thereof.


2.3 In consideration of the Loans made by Lenders to Debtor and for other good
and valuable consideration, and as security for the performance by Debtor of its
obligations under the Notes and as security for the repayment of the Loans and
all other sums due from Debtor to Lenders arising under the Notes presently
outstanding or to be outstanding in the future, Subscription Agreements, and any
of the other Transaction Documents (as defined in the Subscription Agreement)
(collectively, the "Obligations"), Debtor, for good and valuable consideration,
receipt of which is acknowledged, has agreed to grant to the Collateral Agent,
for the benefit of the Lenders, a security interest in the Collateral (as such
term is hereinafter defined), on the terms and conditions hereinafter set forth.
Obligations include all future advances by Lenders to Debtor advanced on a pro
rata basis by all Lenders on substantially the same terms.


2.4 The Lenders have appointed the Collateral Agent pursuant to that certain
Collateral Agent Agreement dated at or about March ___, 2007 (“Collateral Agent
Agreement”), among the Lenders and Collateral Agent.


2.5 The Debtor, Collateral Agent and lenders acknowledge that the rights and
obligations granted to them pursuant to this Agreement are pari passu with the
rights granted to the Prior Subscribers (as defined in the Subscription
Agreement) and this Agreement is intended to and does grant the Lenders and
Collateral Agent the same rights and benefits pari passu with the rights granted
to the Prior Subscribers in connection with the Prior Offering (as defined in
the Subscription Agreement) and are intended to be exercised and enforced as if
the Lenders and Prior Subscribers, Debtor and Collateral Agent had executed the
same document. Obligations as employed herein and in connection with a certain
“Stock Pledge Agreement” entered into by Debtor, Collateral Agent and Prior
Subscribers as of November 15, 2006 (“Prior Stock Pledge Agreement”) shall be
cumulative of Obligations as employed herein and “Obligations” as employed in
the Prior Stock Pledge Agreement.
 
1

--------------------------------------------------------------------------------


 
2.6 The following defined terms which are defined in the Uniform Commercial Code
in effect in the State of New York on the date hereof are used herein as so
defined: Accounts, Chattel Paper, Documents, Equipment, General Intangibles,
Instruments, Inventory and Proceeds.


3. Grant of General Security Interest in Collateral.


3.1  As security for the Obligations of Debtor, Debtor hereby grants the
Collateral Agent, for the benefit of the Lenders, a security interest in the
Collateral.


3.2  “Collateral” shall mean:


(A) the shares of stock, partnership interests, member interests or other equity
interests at any time and from time to time acquired by Debtor of any and all
entities now or hereafter existing, all or a portion of such stock or other
equity interests which are acquired by such entities at any time (such entities,
together with the existing issuers, being hereinafter referred to collectively
as the "Pledged Issuers" and individually as a "Pledged Issuer"), the
certificates representing such shares, partnership interests, member interests
or other interests all options and other rights, contractual or otherwise, in
respect thereof and all dividends, distributions, cash, instruments, investment
property and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares,
partnership interests, member interests or other interests;
 
(B) all additional shares of stock, partnership interests, member interests or
other equity interests from time to time acquired by Debtor, of any Pledged
Issuer, the certificates representing such additional shares, all options and
other rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such additional shares, interests or equity; and


(C) all security entitlements of Debtor in, and all Proceeds of any and all of
the foregoing in each case, whether now owned or hereafter acquired by Debtor
and howsoever its interest therein may arise or appear (whether by ownership,
security interest, lien, claim or otherwise).


3.3 The Collateral Agent is hereby specifically authorized, after the Maturity
Date (defined in the Notes) accelerated or otherwise, or after an Event of
Default (as defined herein) and the expiration of any applicable cure period, to
transfer any Collateral into the name of the Collateral Agent and to take any
and all action deemed advisable to the Collateral Agent to remove any transfer
restrictions affecting the Collateral.


3.4 Contemporaneously or prior to the execution of this Agreement, Debtor shall
deliver or cause to be delivered to the Collateral Agent (a) any and all
certificates and other instruments representing or evidencing the Collateral,
together with all Necessary Endorsements. The Debtor is contemporaneously with
the execution hereof, delivering to Collateral Agent, or has previously
delivered to Collateral Agent, a true and correct copy of each Organizational
Documents governing any of the Collateral and Subsidiaries. “Necessary
Endorsement” means undated stock powers endorsed in blank or other proper
instruments of assignment duly executed and such other instruments or documents
as the Collateral Agent may reasonably request. “Organizational Documents” means
with respect to any Debtor and Subsidiary, the documents by which such Debtor or
Subsidiary was organized (such as a certificate of incorporation, certificate of
limited partnership or articles of organization, and including, without
limitation, any certificates of designation for preferred stock or other forms
of preferred equity) and which relate to the internal governance of such Debtor
or Subsidiary (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).
 
2

--------------------------------------------------------------------------------


 
4. Perfection of Security Interest.


4.1 Debtor shall prepare, execute and deliver to the Collateral Agent UCC-1
Financing Statements covering the Collateral. The Collateral Agent is instructed
to prepare and file at Debtor’s cost and expense, financing statements in such
jurisdictions deemed advisable to the Collateral Agent, including but not
limited to the State of Nevada. The Financing Statements are deemed to have been
filed for the benefit of the Collateral Agent and Lenders identified on Schedule
A hereto.
 
4.2  All other certificates and instruments constituting Collateral from time to
time required to be pledged to Collateral Agent pursuant to the terms hereof
(the "Additional Collateral") shall be delivered to Collateral Agent promptly
upon receipt thereof by or on behalf of Debtor. All such certificates and
instruments shall be held by or on behalf of Collateral Agent pursuant hereto
and shall be delivered in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank, all in form and substance satisfactory to
Collateral Agent. If any Collateral consists of uncertificated securities,
unless the immediately following sentence is applicable thereto, Debtor shall
cause Collateral Agent (or its custodian, nominee or other designee) to become
the registered holder thereof, or cause each issuer of such securities to agree
that it will comply with instructions originated by Collateral Agent with
respect to such securities without further consent by Debtor. If any Collateral
consists of security entitlements, Debtor shall transfer such security
entitlements to Collateral Agent (or its custodian, nominee or other designee)
or cause the applicable securities intermediary to agree that it will comply
with entitlement orders by Collateral Agent without further consent by Debtor.
 
4.3 Within five (5) days after the receipt by Debtor of any Additional
Collateral, a Pledge Amendment, duly executed by Debtor, in substantially the
form of Annex I hereto (a "Pledge Amendment"), shall be delivered to Collateral
Agent in respect of the Additional Collateral to be pledged pursuant to this
Agreement. Debtor hereby authorizes Collateral Agent to attach each Pledge
Amendment to this Agreement and agrees that all certificates or instruments
listed on any Pledge Amendment delivered to Collateral Agent shall for all
purposes hereunder constitute Collateral.


4.4 If Debtor shall receive, by virtue of Debtor being or having been an owner
of any Collateral, any (i) stock certificate (including, without limitation, any
certificate representing a stock dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off),
promissory note or other instrument, (ii) option or right, whether as an
addition to, substitution for, or in exchange for, any Collateral, or otherwise,
(iii) dividends payable in cash (except such dividends permitted to be retained
by Debtor pursuant to Section 5.2 hereof) or in securities or other property or
(iv) dividends or other distributions in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus, Debtor shall receive such stock certificate,
promissory note, instrument, option, right, payment or distribution in trust for
the benefit of Collateral Agent, shall segregate it from Debtor's other property
and shall deliver it forthwith to Collateral Agent, in the exact form received,
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Collateral Agent as Collateral and as further collateral
security for the Obligations.


5. Distribution on Liquidation.
 
3

--------------------------------------------------------------------------------


 
5.1 If any sum is paid as a liquidating distribution on or with respect to the
Collateral, Debtor shall deliver same to the Collateral Agent to be applied to
the Obligations, then due, in accordance with the terms of the Convertible
Notes.


5.2 So long as no Event of Default exists, Debtor shall be entitled (i) to
exercise all voting power pertaining to any of the Collateral, provided such
exercise is not contrary to the interests of the Lenders and does not impair the
Collateral and (ii) may receive and retain any and all dividends, interest
payments or other distributions paid in respect of the Collateral.


5.3. Upon the occurrence and during the continuation of an Event of Default, all
rights of Debtor, upon notice given by Collateral Agent, to exercise the voting
power and receive payments, which it would otherwise be entitled to pursuant to
Section 5.2, shall cease and all such rights shall thereupon become vested in
Collateral Agent, which shall thereupon have the sole right to exercise such
voting power and receive such payments.


5.4 All dividends, distributions, interest and other payments which are received
by Debtor contrary to the provisions of Section 5.3 shall be received in trust
for the benefit of Collateral Agent, shall be segregated from other funds of
Debtor, and shall be forthwith paid over to Collateral Agent as Collateral in
the exact form received with any necessary endorsement and/or appropriate stock
powers duly executed in blank, to be held by Collateral Agent as Collateral and
as further collateral security for the Obligations.


6. Further Action By Debtor; Covenants and Warranties.


6.1 Collateral Agent at all times shall have a perfected security interest in
the Collateral. Debtor has and will continue to have full title to the
Collateral free from any liens, leases, encumbrances, judgments or other claims.
Collateral Agent's security interest in the Collateral constitutes and will
continue to constitute a first, prior and indefeasible security interest in
favor of Collateral Agent. Debtor will do all acts and things, and will execute
and file all instruments (including, but not limited to, security agreements,
financing statements, continuation statements, etc.) reasonably requested by
Collateral Agent to establish, maintain and continue the perfected security
interest of Collateral Agent in the Collateral, and will promptly on demand, pay
all costs and expenses of filing and recording, including the costs of any
searches reasonably deemed necessary by Collateral Agent from time to time to
establish and determine the validity and the continuing priority of the security
interest of Collateral Agent, and also pay all other claims and charges that, in
the opinion of Collateral Agent, exercised in good faith, are reasonably likely
to materially prejudice, imperil or otherwise affect the Collateral or
Collateral Agent’s or Lenders’ security interests therein.


6.2 Other than in the ordinary course of business, and except for Collateral
which is substituted by assets of identical or greater value or which has become
obsolete or is of inconsequential in value, Debtor will not sell, transfer,
assign or pledge those items of Collateral (or allow any such items to be sold,
transferred, assigned or pledged), without the prior written consent of
Collateral Agent other than a transfer of the Collateral to a wholly-owned
subsidiary on prior notice to Collateral Agent, and provided the Collateral
remains subject to the security interest herein described. Although Proceeds of
Collateral are covered by this Agreement, this shall not be construed to mean
that Collateral Agent consents to any sale of the Collateral, except as provided
herein. Sales of Collateral in the ordinary course of business shall be free of
the security interest of Lenders and Collateral Agent and Lenders and Collateral
Agent shall promptly execute such documents (including without limitation
releases and termination statements) as may be required by Debtor to evidence or
effectuate the same.
 
4

--------------------------------------------------------------------------------


 
6.3 Debtor will, at all reasonable times and upon reasonable notice, allow
Collateral Agent or its representatives free and complete access to the
Collateral and all of Debtor's records which in any way relate to the
Collateral, for such inspection and examination as Collateral Agent reasonably
deems necessary.


6.4 Debtor, at its sole cost and expense, will protect and defend this Security
Agreement, all of the rights of Collateral Agent and Lenders hereunder, and the
Collateral against the claims and demands of all other persons.


6.5 Debtor will promptly notify Collateral Agent of any levy, distraint or other
seizure by legal process or otherwise of any part of the Collateral, and of any
threatened or filed claims or proceedings that are reasonably likely to affect
or impair any of the rights of Collateral Agent under this Security Agreement in
any material respect.


6.6 Debtor, at its own expense, will obtain and maintain in force insurance
policies covering losses or damage to those items of Collateral which constitute
physical personal property. The insurance policies to be obtained by Debtor
shall be in form and amounts reasonably acceptable to Collateral Agent. Debtor
shall make the Collateral Agent first a loss payee thereon to the extent of its
interest in the Collateral. Collateral Agent is hereby irrevocably (until the
Obligations are paid in full) appointed Debtor’ attorney-in-fact to endorse any
check or draft that may be payable to Debtor so that Collateral Agent may
collect the proceeds payable for any loss under such insurance. The proceeds of
such insurance (subject to the rights of senior secured parties), less any costs
and expenses incurred or paid by Collateral Agent in the collection thereof,
shall be applied either toward the cost of the repair or replacement of the
items damaged or destroyed, or on account of any sums secured hereby, whether or
not then due or payable.


6.7 Collateral Agent may, at its option, and without any obligation to do so,
pay, perform and discharge any and all amounts, costs, expenses and liabilities
herein agreed to be paid or performed by Debtor.  Upon Debtor’s failure to do
so, all amounts expended by Collateral Agent in so doing shall become part of
the Obligations secured hereby, and shall be immediately due and payable by
Debtor to Collateral Agent upon demand and shall bear interest at the lesser of
15% per annum or the highest legal amount from the dates of such expenditures
until paid.


6.8 Upon the request of Collateral Agent, Debtor will furnish to Collateral
Agent within five (5) business days thereafter, or to any proposed assignee of
this Security Agreement, a written statement in form reasonably satisfactory to
Collateral Agent, duly acknowledged, certifying the amount of the principal and
interest and any other sum then owing under the Obligations, whether to its
knowledge any claims, offsets or defenses exist against the Obligations or
against this Security Agreement, or any of the terms and provisions of any other
agreement of Debtor securing the Obligations. In connection with any assignment
by Collateral Agent of this Security Agreement, Debtor hereby agrees to cause
the insurance policies required hereby to be carried by Debtor, if any, to be
endorsed in form satisfactory to Collateral Agent or to such assignee, with loss
payable clauses in favor of such assignee, and to cause such endorsements to be
delivered to Collateral Agent within ten (10) calendar days after request
therefor by Collateral Agent.


6.9 Debtor will, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Collateral Agent may reasonably require to perfect its
security interest hereunder.
 
5

--------------------------------------------------------------------------------


 
6.10 Debtor represents and warrants that it is the true and lawful exclusive
owner of the Collateral, free and clear of any liens and encumbrances.


6.11 Debtor hereby agrees not to divest itself of any right under the Collateral
except as permitted herein absent prior written approval of the Collateral
Agent, except to a subsidiary organized and located in the United States on
prior notice to Collateral Agent provided the Collateral remains subject to the
security interest herein described.
 
6.12 Debtor shall cause each Subsidiary of Debtor not in existence on the date
hereof to execute and deliver to Collateral Agent promptly and in any event
within 10 days after the formation, acquisition or change in status thereof (A)
a guaranty guaranteeing the Obligations and (B) pledge agreement substantially
in the form of this Agreement together with (x) certificates evidencing all of
the capital stock of any entity owned by such Subsidiary, (y) undated stock
powers executed in blank with signature guaranteed, and (z) such opinion of
counsel and such approving certificate of such Subsidiary as Collateral Agent
may reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares and (E) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by Collateral Agent in order to create, perfect, establish the first
priority of or otherwise protect any lien purported to be covered by any such
pledge agreement or otherwise to effect the intent that all designated property
of such Subsidiary shall become Collateral for the Obligations. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity) of which more than
50% of (A) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (B) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (C) in the case of a trust,
estate, association, joint venture or other entity, the beneficial interest in
such trust, estate, association or other entity business is, at the time of
determination, owned or controlled directly or indirectly through one or more
intermediaries, by such entity.


7. Power of Attorney.


After the occurrence and during the uncured continuation of an Event of Default,
as defined in Section 9 below, Debtor hereby irrevocably constitutes and
appoints the Collateral Agent as the true and lawful attorney of Debtor, with
full power of substitution, in the place and stead of Debtor and in the name of
Debtor or otherwise, at any time or times, in the discretion of the Collateral
Agent, to take any action and to execute any instrument or document which the
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Agreement. This power of attorney is coupled with an interest and is
irrevocable until the Obligations are satisfied.


8. Performance By The Collateral Agent.


If Debtor fails to perform any material covenant, agreement, duty or obligation
of Debtor under this Agreement, the Collateral Agent may, after any applicable
cure period, at any time or times in its discretion, take action to effect
performance of such obligation. All reasonable expenses of the Collateral Agent
incurred in connection with the foregoing authorization shall be payable by
Debtor as provided in Paragraph 12.1 hereof. No discretionary right, remedy or
power granted to the Collateral Agent under any part of this Agreement shall be
deemed to impose any obligation whatsoever on the Collateral Agent with respect
thereto, such rights, remedies and powers being solely for the protection of the
Collateral Agent.


9. Event of Default.
 
6

--------------------------------------------------------------------------------


 
An event of default ("Event of Default") shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Notes, Subscription Agreement, and any other agreement
to which Debtor and a Lender are parties. Upon and after any Event of Default,
after the applicable cure period, if any, any or all of the Obligations shall
become immediately due and payable at the option of the Collateral Agent, for
the benefit of the Lenders, and the Collateral Agent may dispose of Collateral
as provided below. A default by Debtor of any of its material obligations
pursuant to this Agreement shall be an Event of Default hereunder and an event
of default as defined in the Notes, and Subscription Agreement.


10. Disposition of Collateral.


Upon and after any Event of Default which is then continuing,


10.1 The Collateral Agent may exercise its rights with respect to each and every
component of the Collateral, without regard to the existence of any other
security or source of payment for the Obligations. In addition to other rights
and remedies provided for herein or otherwise available to it, the Collateral
Agent shall have all of the rights and remedies of a lender on default under the
Uniform Commercial Code then in effect in the State of New York.


10.2 In the event of any sale or other disposition of Collateral is to occur,
the Collateral Agent shall provide Debtor with at least five business (5) days
prior written notice (which Debtor agrees is reasonable notice within the
meaning of Section 9.612(a) of the Uniform Commercial Code) of the time and
place of any sale of Collateral which Debtor hereby agrees may be by private
sale. The rights granted in this Section are in addition to any and all rights
available to Collateral Agent under the Uniform Commercial Code.


10.3 The Collateral Agent is authorized, at any such sale, if the Collateral
Agent deems it advisable to do so, in order to comply with any applicable
securities laws, to restrict the prospective bidders or purchasers to persons
who will represent and agree, among other things, that they are purchasing the
Collateral for their own account for investment, and not with a view to the
distribution or resale thereof, or otherwise to restrict such sale in such other
manner as the Collateral Agent deems advisable to ensure such compliance. Sales
made subject to such restrictions shall be deemed to have been made in a
commercially reasonable manner.


10.4 All proceeds received by the Collateral Agent for the benefit of the
Lenders in respect of any sale, collection or other enforcement or disposition
of Collateral, shall be applied (after deduction of any amounts payable to the
Collateral Agent pursuant to Paragraph 12.1 hereof) against the Obligations pro
rata among the Lenders in proportion to their interests in the Obligations. Upon
payment in full of all Obligations, Debtor shall be entitled to the return of
all Collateral, including cash, which has not been used or applied toward the
payment of Obligations or used or applied to any and all costs or expenses of
the Collateral Agent incurred in connection with the liquidation of the
Collateral (unless another person is legally entitled thereto). Any assignment
of Collateral by the Collateral Agent to Debtor shall be without representation
or warranty of any nature whatsoever and wholly without recourse. To the extent
allowed by law, each Lender may purchase the Collateral and pay for such
purchase by offsetting up to such Lender’s pro rata portion of the purchase
price with sums owed to such Lender by Debtor arising under the Obligations or
any other source.
 
7

--------------------------------------------------------------------------------


 
11. Waiver of Automatic Stay. Debtor acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against
Debtor, or if any of the Collateral should become the subject of any bankruptcy
or insolvency proceeding, then the Collateral Agent should be entitled to, among
other relief to which the Collateral Agent or Lenders may be entitled under the
Note, Subscription Agreement and any other agreement to which the Debtor,
Lenders or Collateral Agent are parties, (collectively "Loan Documents") and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Collateral Agent
to exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. Debtor EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, Debtor EXPRESSLY ACKNOWLEDGES AND
AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE
BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11
U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY
WAY THE ABILITY OF THE COLLATERAL AGENT TO ENFORCE ANY OF ITS RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. Debtor hereby consents
to any motion for relief from stay which may be filed by the Collateral Agent in
any bankruptcy or insolvency proceeding initiated by or against Debtor, and
further agrees not to file any opposition to any motion for relief from stay
filed by the Collateral Agent. Debtor represents, acknowledges and agrees that
this provision is a specific and material aspect of this Agreement, and that the
Collateral Agent would not agree to the terms of this Agreement if this waiver
were not a part of this Agreement. Debtor further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Collateral Agent nor any person acting on behalf of the Collateral
Agent has made any representations to induce this waiver, that Debtor has been
represented (or has had the opportunity to be represented) in the signing of
this Agreement and in the making of this waiver by independent legal counsel
selected by Debtor and that Debtor has had the opportunity to discuss this
waiver with counsel.


12. Miscellaneous.


12.1 Expenses. Debtor shall pay to the Collateral Agent, on demand, the amount
of any and all reasonable expenses, including, without limitation, attorneys'
fees, legal expenses and brokers' fees, which the Collateral Agent may incur in
connection with (a) sale, collection or other enforcement or disposition of
Collateral; (b) exercise or enforcement of any the rights, remedies or powers of
the Collateral Agent hereunder or with respect to any or all of the Obligations
upon breach or threatened breach; or (c) failure by Debtor to perform and
observe any agreements of Debtor contained herein which are performed by the
Collateral Agent.


12.2 Waivers, Amendment and Remedies. No course of dealing by the Collateral
Agent and no failure by the Collateral Agent to exercise, or delay by the
Collateral Agent in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right, remedy or power of the Collateral Agent. No amendment, modification or
waiver of any provision of this Agreement and no consent to any departure by
Debtor therefrom, shall, in any event, be effective unless contained in a
writing signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. The rights, remedies and powers of the Collateral Agent, not only
hereunder, but also under any instruments and agreements evidencing or securing
the Obligations and under applicable law are cumulative, and may be exercised by
the Collateral Agent from time to time in such order as the Collateral Agent may
elect.


12.3 Notices. All notices or other communications given or made hereunder shall
be in writing and shall be personally delivered or deemed delivered the first
business day after being faxed (provided that a copy is delivered by first class
mail) to the party to receive the same at its address set forth below or to such
other address as either party shall hereafter give to the other by notice duly
made under this Section:
 
8

--------------------------------------------------------------------------------





 
To Debtor:
 
Inrob Tech Ltd.
     
c/o Sichenzia Ross Friedman Ference LLP
     
1065 Avenue of Americas
     
New York, NY 10018
     
Attn: Marc Ross, Esq.
     
Fax: (212) 930-9725
                 
To Lenders:
 
To the addresses and telecopier numbers set forth
     
on Schedule A
                 
To the Collateral Agent:
 
Barbara R. Mittman, Esq.
     
551 Fifth Avenue, Suite 1601
     
New York, New York 10176
     
Fax: (212) 697-3575
                 
With an additional copy to:
 
Grushko & Mittman, P.C.
     
551 Fifth Avenue, Suite 1601
     
New York, New York 10176
     
Fax: (212) 697-3575



Any party may change its address by written notice in accordance with this
paragraph but in the case of the Debtor only, to a domestic United States
address and fax number.


12.4 Term; Binding Effect. This Agreement shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Obligations; (b) be
binding upon Debtor, and its successors and permitted assigns; and (c) inure to
the benefit of the Collateral Agent, for the benefit of the Lenders and their
respective successors and assigns. All the rights and benefits granted by Debtor
to the Collateral Agent and Lenders in the Loan Documents and other agreements
and documents delivered in connection therewith are deemed granted to both the
Collateral Agent and Lenders.


12.5 Captions. The captions of Paragraphs, Articles and Sections in this
Agreement have been included for convenience of reference only, and shall not
define or limit the provisions hereof and have no legal or other significance
whatsoever.


12.6 Governing Law; Venue; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction, except to the extent that the
perfection of the security interest granted hereby in respect of any item of
Collateral may be governed by the law of another jurisdiction. Any legal action
or proceeding against Debtor with respect to this Agreement may be brought in
the courts in the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Agreement, Debtor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. Debtor hereby
irrevocably waives any objection which they may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Agreement brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. If any provision of this Agreement, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect.
 
9

--------------------------------------------------------------------------------


 
12.7 Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all other agreements and understandings, oral or written,
with respect to the matters contained herein.


12.8 Force Majeure. Any delay in or failure of performance by the Company or
Subscribers shall not constitute a default or give rise to any claim hereunder
if such default is exclusively a result of acts of G-d, war, riots, fire,
sustained power failure, flood, strike, lockout, epidemics and national defense
requirements, provided the party claiming excuse makes reasonable effort under
the circumstances to comply with its obligations.


12.9 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.


[THIS SPACE INTENTIONALLY LEFT BLANK]
 
10

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Stock
Pledge Agreement, as of the date first written above.
 


"DEBTOR"
 
"THE COLLATERAL AGENT"
INROB TECH LTD.
 
BARBARA R. MITTMAN
a Nevada corporation
               
By: _____________________________________
 
_____________________________________
           
Its: _____________________________________
               
APPROVED BY “LENDERS”:
           
Name of Lender (Print):
 
Name of Lender (Print):
     
________________________________________
 
______________________________________
           
By:_____________________________________
 
By:____________________________________
     
Print Name of Signator:_____________________
 
Print Name of Signator:____________________

 
This Stock Pledge Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.


11

--------------------------------------------------------------------------------



SCHEDULE A TO STOCK PLEDGE AGREEMENT
 
LENDERS
PRINCIPAL AMOUNT OF
NOTE
                                           



12

--------------------------------------------------------------------------------


ANNEX I
 
TO
 
STOCK PLEDGE AGREEMENT
 
PLEDGE AMENDMENT
 
This Pledge Amendment, dated _________ __ 200_, is delivered pursuant to Section
4.3 of the Stock Pledge Agreement referred to below. The undersigned hereby
agrees that this Pledge Amendment may be attached to the Stock Pledge Agreement,
dated March ___, 2007, as it may heretofore have been or hereafter may be
amended, restated, supplemented or otherwise modified from time to time and that
the shares listed on this Pledge Amendment shall be hereby pledged and assigned
to Collateral Agent and become part of the Collateral referred to in such Stock
Pledge Agreement and shall secure all of the Obligations referred to in such
Stock Pledge Agreement.
 




Name of Issuer
 
Number
of Shares
 
Class
 
Certificate
Number(s)
 
                               





INROB TECH LTD.


By: _____________________________________
 
 
13

--------------------------------------------------------------------------------





